Citation Nr: 0601556	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947 and from August 1950 to August 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In March 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c) (2005).

A review of the record shows that a claim is currently 
pending for service connection for disability (skin cancer of 
the left neck) due to radiation exposure.  This matter is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service connected disabilities do not 
render him permanently bedridden or so helpless as to require 
the need for aid and attendance of another, and he does not 
have at least one service-connected disability rated as 100 
percent disabling to be considered for housebound benefits.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
due to the need for aid and attendance or by reason of being 
housebound have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2002 rating 
decision, the RO denied the veteran's December 2001 claim.  
Only after this rating action was promulgated did VA, on 
April 8, 2005, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for special monthly compensation, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in September 
2005.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in May 2002 and July 2004 to 
evaluate the severity of his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the March 2005 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2003; reports of VA examinations conducted in 2002 and 
2004; private medical records from Chad Vega, M.D., William 
Reid, M.D., Charles Bryan, M.D., Neshoba County General 
Hospital, and John Mann, M.D.; and the veteran's contentions, 
including testimony provided at a RO hearing in 2003.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2005), 
the Board also reviewed medical evidence developed in 
connection with prior claims, such as service medical 
records; VA examinations conducted in 1990, 1993, and 1995; 
VA records for hospitalization and treatment between 1992 and 
1998; and private medical records from F.G. Riley Memorial 
Hospital, Joel Callahan, M.D., Robert Cater, M.D., Eye Clinic 
of Meridian, and employee health records from the 1970s and 
1980s.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding this claim.

A veteran is entitled to an additional amount of 
compensation, special monthly compensation, over and above 
the benefits for total disability, if he is permanently 
bedridden, so helpless as to require the aid and attendance 
of another person, or is housebound as a result of his 
service-connected disabilities.  See 38 U.S.C.A. § 1114(l), 
(s) (West 2002 & Supp. 2005).  In this case, service 
connection has been granted for asbestosis, which is rated as 
30 percent disabling.  However, there is no competent 
evidence that the service-connected disability, standing 
alone, prevents the veteran from tending to personal care 
functions or renders him bedridden.

There is no evidence that the veteran is unable to dress 
himself or keep himself ordinarily clean and presentable, is 
unable to feed himself, or is unable to attend to the wants 
of nature.  He does not require the frequent adjustment of 
any special prosthetic or orthopedic appliances.  He is not 
physically or mentally incapacitated so as to require regular 
care or assistance to protect him from hazards or dangers 
incident to his daily life.  See 38 C.F.R. §§ 3.350(b)(3), 
3.352(a) (2005).  There is evidence that the veteran's 
respiratory symptoms include shortness of breath and dyspnea 
on exertion, but these do not physically incapacitate the 
veteran.  On VA examination in July 2004, it was noted that 
the veteran was able to walk approximately 20 yards.  In May 
2005 it was noted that the veteran's symptoms were gradually 
improving.

Further, there is no evidence that the veteran is permanently 
bedridden as a result of his service-connected disability.  
That is, the veteran's service-connected disability does not 
actually require through its essential character that that 
veteran remain in bed.  See 38 C.F.R. §§ 3.350(b)(4), 
3.352(a) (2005).  Although the veteran has alleged that he is 
permanently bedridden from breathing attacks, there is no 
evidence to support this contention.  That the veteran is not 
required to remain in bed is shown by the evidence above that 
the veteran is able to walk approximately 20 yards.

The Board has also considered whether the veteran would be 
entitled to special monthly compensation at the housebound 
rate.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005).  In 
order to qualify, the veteran must have one of his service 
connected disabilities rated as 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 C.F.R. § 3.350(i) (2005).  
The veteran does not meet the prerequisite schedular rating 
of having at least one service connected disability rated as 
100 percent disabling.  The veteran is service-connected only 
for asbestosis, which is rated as only 30 percent disabling, 
and no further consideration may be given to this aspect of 
his claim.

Finally, the Board notes that although there is some medical 
evidence that the veteran has impairment from his service-
connected asbestosis, the preponderance of the evidence shows 
that the veteran's service-connected disability is in fact 
asymptomatic.  The examiner at a July 2004 VA respiratory 
examination explained that although the veteran's service-
connected disability was asbestosis, the correct diagnosis 
for his asbestos-related respiratory disability is asbestos-
related pleural disability, which was asymptomatic.  She 
attributed the veteran's respiratory symptoms to his 
nonservice-connected chronic obstructive pulmonary disease 
(COPD).  She explained that the veteran did not actually have 
pulmonary asbestosis.  She explained that although earlier 
diagnoses of asbestosis had been made on the basis of x-ray 
findings, computed tomography (CT) chest scan and high-
resolution CT chest scan had shown no evidence of pulmonary 
interstitial disease or fibrosis.  Findings of pleural 
thickening and calcified plaques were evidence of asbestos 
exposure but not evidence of pulmonary asbestosis.  The 
examiner explained that the CT chest scans were more specific 
and sensitive for the diagnosis of pulmonary asbestosis than 
the previously relied upon chest x-ray findings.

The opinion of the VA physician is thorough, well-reasoned, 
and highly persuasive.  She reviewed the evidence of other 
physicians, including herself, diagnosing asbestosis and 
convincingly explained why that diagnosis is incorrect.  
Although there is evidence from other physicians dated 
subsequent to this July 2004 VA examination that continues to 
diagnose the veteran with asbestosis and discuss symptoms 
thereof, none of this subsequent evidence attempts to refute 
or even addresses the opinion of the VA examiner.  Further, 
none of the additional evidence appears to have been based 
upon consideration of CT chest scans as opposed to the less 
specific and sensitive chest x-rays.  Therefore, even this 
later evidence is not persuasive in attributing the veteran's 
symptoms to his service-connected disability as opposed to 
his nonservice-connected COPD, and the veteran's well-
intentioned belief that his current need for aid and 
attendance benefits is caused by his service connected 
disability holds no probative value in this case.

Accordingly, the Board finds, by a preponderance of the 
evidence that the veteran's service connected disability does 
not render him so helpless as to require aid and attendance 
and that he does not have at least one service connected 
disability rated as 100 percent disabling to be considered 
for housebound benefits.  The claim of entitlement to special 
monthly compensation due to the need for aid and attendance 
or by reason of being housebound must be denied.


ORDER

Entitlement to special monthly compensation due to the need 
for aid and attendance or by reason of being housebound is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


